Citation Nr: 18100059
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-09 577
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to a disability rating in excess of 30 percent for carpal tunnel syndrome (CTS) of the right wrist is denied.  
FINDING OF FACT
The Veterans CTS of the right wrist manifested with no more than moderate incomplete paralysis of the median nerve.
CONCLUSION OF LAW
The criteria for establishing entitlement to a disability rating in excess of 30 percent for CTS of the right wrist have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active duty service from September 1986 to October 1991 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, granting service connection for CTS of the right wrist and assigning a disability evaluation of 30 percent, effective as of September 2, 2010.  The Veterans appeal of the assigned rating was received in July 2011.
In January 2015, VA was notified of the Veterans intent to withdraw his previously requested Travel Board hearing.  
The Board remanded the issue for further development in August 2016.  The case has been returned to the Board for appellate review. 
Entitlement to a disability rating in excess of 30 percent for CTS of the right wrist.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veterans right wrist CTS is presently rated at 30 percent disabling under Diagnostic Code 8515 for paralysis of the median nerve.  The Board notes that the Veteran is right hand dominant.  
Under Diagnostic Code 8515, complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances warrants a 70 percent disability rating.  Severe incomplete paralysis warrants a 50 percent disability rating.  Moderate incomplete paralysis warrants a 30 percent disability rating.  Mild incomplete paralysis warrants a 10 percent disability rating. 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
To receive a higher disability rating, the evidence must show CTS with severe incomplete paralysis of the median nerve.  
January 2011 VA treatment records showed persistent right hand pain since the CTS surgery.  The examiner noted mild to moderate weak right hand grip and hypesthesia to touch of the first three digits.  Subsequent additional treatment records reiterate these findings.  
The Veteran attended a VA examination in January 2011.  The Veteran reported difficulty gripping and an inability to open a bottle.  He dropped objects frequently. He had numbness in the lateral portion of the palm. He was limited in his activities of daily living. He had no complaints from the scars. The wrist was nontender to examination with no edema. Range of motion showed dorsiflexion to 30 degrees with pain, palmar flexion to 60 degrees without pain, ulnar deviation to 20 degrees with pain, and radial deviation to 10 degrees without pain.
The Veteran was afforded a VA examination in November 2011.  The examiner diagnosed CTS. The Veteran reported pain and stiffness of the right hand, wrist, and forearm. He underwent surgical release two years prior. He also had injections to the wrist. The Veteran had associated numbness, weakness, and tingling in his right hand. He experienced difficulty gripping and could not open a bottle. He dropped objects frequently. The examiner noted moderate pain, moderate paresthesias or dysesthesias, and moderate numbness. Muscle testing was 4/5 with active movement against some resistance in the right wrist extension and flexion, grip, and pinch. Reflex examination was normal. Sensory examination showed decreased sensation of the inner and outer forearm and the hands and fingers. The Veteran had difficulty performing activities of daily living secondary to decreased grip strength. The Veteran reported constant pain, associated with numbness and tingling of his right hand that requires him to be on strong pain medications.
The Veteran was afforded another VA examination in September 2016.  The examiner diagnosed CTS. The examiner noted moderate pain, moderate paresthesias or dysesthesias, and moderate numbness. The Veteran reported that the right hand locks up like a claw three times per week, which can last all day. Muscle strength testing showed 4/5 in the wrist, grip, and pinch. The Veteran had no muscle atrophy. Reflex examination was normal. Sensory examination showed decreased findings of the hand and fingers and the inner/outer forearm. The examiner noted no trophic changes. Phalens sign was positive. The Veteran regularly used a brace. EMG (electromyograph) studies showed residuals from previous median nerve neuropathy. The Veteran had limited use of a keyboard, no squeezing, grasping, lifting over two to five lbs., and no pinching with the right hand.
The Board notes that at no point during the period on appeal were the Veterans symptoms of CTS described as severe.  The symptoms generally ranged from mild to moderate.  The VA treatment records support the findings of the three VA examinations.  The Board acknowledges the Veterans assertion that his CTS warrants a higher disability rating; however, the objective evidence of record does not show severe symptoms that would more closely approximate the criteria for a 50 percent disability rating.  In his July 2011 notice of disagreement, the Veteran described impaired use of the right hand with cramping and pain.  However, these symptoms are fully considered in the currently assigned 30 percent disability evaluation.  Therefore, the Board finds that a disability rating in excess of 30 percent is not warranted for right wrist CTS.  
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

